 1   Jason D. Lamm (018454)
     Law Office of Jason Lamm
 2
     6245 North 24th Pkwy, Ste. 208
 3   Phoenix, AZ 85016-2030
     Tel: (602) 222-9237
 4   Fax: (602) 222-2299
     Email: jlamm@cyberlawaz.com
 5
     David J. Don (016462)
 6
     LAW OFFICE OF DAVID J. DON, PLLC
 7   301 E. Bethany Home Rd., Suite B-100
     Phoenix, Arizona 85012
 8   Tel: 480-948-1212
     Fax: 480-696-7756
 9
     Email: david@azcivilrights.com
10
     Attorneys for Plaintiff Leslie A. Merritt, Jr.
11
                      IN THE UNITED STATES DISTRICT COURT
12                        FOR THE DISTRICT OF ARIZONA
13
     Leslie A Merritt, Jr., a single man,     ) Case No.: CV17-4540-PHX-DGC
14                                            )
                  Plaintiff,                  ) MOTION TO FILE RECORDS
15         vs.                                ) UNDER SEAL
                                              )
16
     State of Arizona, et al.                 )
17                                            )
                  Defendants.                 )
18

19
           Plaintiff, through undersigned counsel, moves this Court for an Order
20
     permitting the filing of an exhibit to his Motion for Issue Preclusion (Doc 401) under
21
     seal, under LR Civ 5.6. The Plaintiff seeks to file as Exhibit B to Doc 401, a minute
22
     entry from the Maricopa County Superior Court that has previously been ordered
23
     sealed by that Court.
24
           A proposed form of order is attached.
25
     //
26

27
                                               -1-
28
 1
                        DATED this 23rd day of September, 2020.
 2
                                    LAW OFFICE OF JASON LAMM
 3

 4                                   By:   /s/ Jason D. Lamm
                                           Jason D. Lamm
 5                                         Attorney for Plaintiff Leslie Merritt, Jr.
 6                                  LAW OFFICES OF DAVID J. DON, P.L.L.C.
 7
                                     By:   /s/ David J. Don
 8                                         David J. Don
                                           Attorney for Plaintiff Leslie Merritt, Jr.
 9

10
                              CERTIFICATE OF SERVICE
11
             I certify that on this 23rd day of September, 2020, I electronically
12   transmitted the attached document to the Clerk’s Office using the CM/ECF system
     for filing and transmittal of a Notice of Electronic Filing to the following CM/ECF
13   registrants:
14
                                     Clerk of the Court
15                    United States District Court, District of Arizona
                            Sandra Day O’Connor Courthouse
16                                401 W. Washington St.
                                    Phoenix, AZ 85003
17

18                               Edward F. Novak, Esq.
                                    Melissa Ho, Esq.
19                              Jonathan G. Brinson, Esq.
                                    Andrew Fox, Esq.
20                                    Polsinelli PC
21
                          One East Washington Street, Suite 1200
                                   Phoenix, AZ 85004
22
          enovak@polsinelli.com; mho@polsinelli.com, jbrinson@polsinelli.com
23   Attorneys for Defendant State of Arizona, Heston Silbert, Christopher Kalkowski,
     Frank Milstead, Ken Hunter, Kelly M. Heape, Jennifer Pinnow, Anthony Falcone
24

25
     By:   /s/ David J. Don
26         David J. Don

27
                                             -2-
28
